599 N.W.2d 783 (1999)
236 Mich. App. 291
In the Matter of Maddie Lynn BURNS, Minor.
Sherman Puryear, Petitioner-Appellant,
v.
Catholic Human Services, Family Division Respondent-Appellee, and
Anne Marie Z. and Robert A, Intervening Party Appellee.
Docket No. 212585.
Court of Appeals of Michigan.
Submitted May 6, 1999, at Lansing.
Decided June 18, 1999, at 9:10 a.m.
Released for Publication October 7, 1999.
*784 William A. Pfeifer, Alpena, for Sherman Puryear.
Monica Farris Linkner, Berkley, for Catholic Human Services and prospective adoptive parents.
Before: GRIBBS, P.J., and MICHAEL J. KELLY and HOOD, JJ.
GRIBBS, P.J.
In this action under the Adoption Code, M.C.L. § 710.21 et seq.; MSA 27.3178(555.21) et seq., petitioner appeals as of right from an order granting his request for rehearing but, upon rehearing, denying his request to vacate his prior release of parental rights to the minor child. We affirm.
Petitioner argues that the family court abused its discretion in failing to vacate his release. Having considered petitioner's arguments in light of the entire record, including the court's reasons for denying the motion for reconsideration under MCR 2.119(F), we find no abuse of discretion. Petitioner's reliance on M.C.L. § 710.39; MSA 27.3178(555.39) is misplaced because this case does not involve a petition to involuntarily terminate parental rights. The family court properly exercised its discretion under the standards governing the voluntary release of parental rights and rehearings. See M.C.L. § 710.29(10); MSA 27.3178(555.29)(10); MCL 710.64; MSA 27.3178(555.64); MCR 5.756; In re Blankenship, 165 Mich.App. 706, 418 N.W.2d 919 (1988); In re Koroly, 145 Mich.App. 79, 377 N.W.2d 346 (1985). The family court, in the course of rendering its decision, also properly found that the investigation conducted at the time that petitioner executed his release on March 5, 1998, complied with statutory requirements. MCL 710.29(6); MSA 27.3178(555.29)(6); In re Blankenship, supra at 714, 418 N.W.2d 919. Further, we are not persuaded that petitioner has demonstrated any error in the family court's determination, after considering the additional evidence introduced relative to the petition for rehearing, that petitioner's release was knowingly and voluntarily made.
Because petitioner's release was both knowing and voluntary and because petitioner sought rehearing on the specific ground of a change of heart, the family court properly relied on the best interests of the child for guidance when determining whether to vacate petitioner's release. Id. at 713, 418 N.W.2d 919; In re Jackson, 115 Mich.App. 40, 320 N.W.2d 285 (1982). The family court did not abuse its discretion, upon rehearing, when denying petitioner's request to have the release vacated. In re Blankenship, supra at 713, 418 N.W.2d 919. See also In re Curran, 196 Mich.App. 380, 385, 493 N.W.2d 454 (1992); Fletcher v. Fletcher, 447 Mich. 871, 879, 526 N.W.2d 889 (1994).[1]
*785 Finally, we express no opinion with respect to petitioner's argument regarding the birth mother's parental rights. Petitioner's argument is not properly before this Court, Meagher v. McNeely & Lincoln, Inc., 212 Mich.App. 154, 156, 536 N.W.2d 851 (1995), and petitioner has not established any standing to raise this argument. People v. Yeoman, 218 Mich.App. 406, 420, 554 N.W.2d 577 (1996).
Affirmed.
NOTES
[1]  Although the finality of release under M.C.L. § 710.29(6); MSA 27.3178(555.29)(6) is well established, this has long been a sad area of confusion for parents. See In re Curran, 196 Mich.App. 380, 493 N.W.2d 454 (1992); In re Baby Girl Fletcher, 76 Mich.App. 219, 256 N.W.2d 444 (1977). We again urge creation of a clearly worded uniform release advice form so that parents will understand that, although there is a technical right to rehearing within twenty-one days, that right will not permit the court to set aside the release unless it is convinced that it is in the best interest of the child to do so.